Herbert, J.,
dissenting. I consider the objective of Section 5537.20, Revised Code, a laudable one, but I cannot accept the factual conclusion in the majority opinion, as expressed in the syllabus, that the property involved is “used exclusively for a public purpose” within the meaning of Section 2 of Article XII, Ohio Constitution, nor am I prepared to accept the philosophy set forth in the concurring opinion herein and delineated more fully in the dissenting opinion of Taft, J., in City of Cleveland v. Board of Tax Appeals, 153 Ohio St., 97, 91 N. E. (2d), 480, 16 A. L. R. (2d), 1354, that the 1929 amendment of Section 2 of Article XII removed all constitutional limitations, except those provided in Article I, upon the power of the General Assembly “to determine the subjects and methods of taxation or exemptions therefrom. ’ ’
Accordingly, I must dissent herein.